Citation Nr: 0808787	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran appeared for RO and Board hearings in this 
matter.  A transcript of each hearing has been associated 
with the claims file.  The Board hearing was held at the RO 
in November 2004.  In July 2005, the Board remanded the case 
to the RO for further development.  The case was returned to 
the Board and in September 2006, the undersigned Veterans Law 
Judge granted the representative's motion to advance the 
appeal on the Board's docket due to the veteran's advanced 
age. 38 C.F.R. § 20.900(c).

By an October 2006 decision and remand action, the Board 
granted reopening of the prior denied claim of service 
connection for a right eye disability, and remanded the case 
for further development.  The case has been returned to the 
Board for further consideration on appeal.

REMAND

Review of the file indicates that the veteran's 
representative has contended that some of the October 2006 
remand requirements were not completed.  The Board concurs, 
as more fully discussed below. 

In its October 2006 remand, the Board requested review of the 
claims file by a VA ophthalmologist, and, in pertinent part, 
required that the examiner's opinion should include a 
discussion of the VA medical opinion in November 2003 and/or 
the opinion from Dr. K. in August 2005 to the extent either 
is relevant to the rationale for the current opinion.  (The 
Board notes that the August 2005 opinion by Dr. K was an 
opinion favorable to the veteran by an ophthalmologist with 
excellent credentials.)
The requested review of the claims file and opinion were 
accomplished in April 2007, but the examiner did not include 
any discussion of the VA medical opinion in November 2003 
and/or the opinion from Dr. K. in August 2005.  The examiner 
also identified herself as working in the Ophthalmology 
Department at the Bay Pines VAMC, but she also included the 
abbreviated title of "DO" after her name.  The veteran's 
representative noted that "DO" stands for Doctor of 
Osteopathy.  The Board notes that a standard medical 
abbreviation booklet also identifies "DO" as standing for 
Doctor of Osteopathy.  Therefore, it is unclear whether the 
claims file was reviewed by a Medical Doctor Ophthalmologist.

The Board further notes that the examiner did not, for any 
diagnosis of a chronic disability that was found, provide a 
clearly stated medical opinion as to whether it is at least 
as likely as not that such disability is related to service 
on any basis, including whether the complicated glaucoma and 
retinal detachment noted during military service was a 
manifestation of the preexisting right eye disorder or a 
superimposed disorder of the right eye.

The remand instructions also required the RO to readjudicate 
the case on a de novo basis, which it did not do.  The RO 
only discussed the new April 2007 VA medical opinion in 
readjudicating the case instead of readjudicating on the 
basis of all evidence in the claims file including the newest 
evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2007).


Accordingly, the veteran's claim is REMANDED for the 
following:

1.  Refer the veteran's claims file to a 
VA ophthalmologist, or to an 
ophthalmologist on a fee basis if 
necessary.  The ophthalmologist must 
include a statement of his/her 
credentials in the report, and should 
also state that this remand was reviewed.  
With regard to the service connection 
claim, based on a review of the medical 
evidence, the ophthalmologist must 
provide a diagnosis for any chronic 
disability found that resulted in 
enucleation of the right eye.  For any 
diagnosis of a chronic disability that is 
found, the ophthalmologist should provide 
a medical opinion as to whether it is at 
least as likely as not that such 
disability is related to service on any 
basis, including whether the complicated 
glaucoma and retinal detachment noted 
during military service was a 
manifestation of the preexisting right 
eye disorder or a superimposed disorder 
of the right eye.  The ophthalmologist 
should also address to the extent 
possible from the record whether there 
was any deficiency in medical treatment 
for the right eye during military service 
or thereafter, including treatment VA 
provided prior to enucleation of the eye 
in 1949 and if so whether it was a factor 
in the enucleation of the right eye.  All 
factors upon which the medical opinion is 
based must be set forth for the record, 
and the opinion should include a 
discussion of the VA medical opinion in 
November 2003 and/or the opinion from Dr. 
K. in August 2005 to the extent either is 
relevant to the rationale for the current 
opinion.

2.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
readjudicate the issue of service 
connection for a right eye disability de 
novo.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).












	(CONTINUED ON NEXT PAGE)
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

